NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                    Fed. R. App. P. 32.1



              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                               Submitted November 22, 2011*
                                Decided November 23, 2011

                                           Before

                             RICHARD A. POSNER, Circuit Judge

                             ILANA DIAMOND ROVNER, Circuit Judge

                             DAVID F. HAMILTON, Circuit Judge

No. 11-1890

TONY ANDERSON,                                   Appeal from the United States District
     Plaintiff-Appellant                         Court for the Southern District of Illinois.

       v.                                        No. 10-cv-904-MJR

MICHAEL RANDLE, et al.                           Michael J. Reagan,
    Defendants-Appellees.                        Judge.

                                         ORDER

        Tony Anderson, an inmate in Menard Correctional Center, claims in this lawsuit
under 42 U.S.C. § 1983 that prison administrators and his doctors violated his Eighth
Amendment rights when they refused to treat his left-testicle hydrocele (a collection of
fluid in the testicle), as well as what he describes as a peptic ulcer. The district court


       *
        The appellees were not served with process in the district court and are not
participating in this appeal. After examining the briefs and record, we have concluded that
oral argument is unnecessary. Thus, the appeal is submitted on the briefs and record. See
FED. R. A PP. P. 34(a)(2)(c).
No. 11-1890                                                                               Page 2

dismissed the suit at screening on the ground that Anderson’s complaint fails to state a
claim. See 28 U.S.C. § 1915A. We affirm the judgment.

        Because Anderson’s complaint was dismissed at the pleading stage, we presume his
allegations are true and draw all inferences in his favor. See Smith v. Peters, 631 F.3d 418, 419
(7th Cir. 2011). Anderson attached numerous documents, which are incorporated into his
complaint for all purposes. See FED. R. C IV. P. 10(c). But we do not take the attached denials
of his pleas for surgery as true; Anderson apparently attached them as evidence of their
existence without vouching for their veracity. See Guzell v. Hiller, 223 F.3d 518, 519 (7th Cir.
2008); see also McGowan v. Hulick, 612 F.3d 636, 638 (7th Cir. 2010).

       Anderson alleges that he began experiencing symptoms of his ulcer and hydrocele
in 2008. He details numerous doctor visits over the next year in which the defendant
doctors examined him, took blood tests, x-rays, and ultrasounds. After these tests, two
different doctors told Anderson that his hydrocele would resolve itself without surgery and
that he did not have a peptic ulcer (he was ultimately diagnosed with gastroesophegeal
reflux disease (GERD)). He was prescribed acid-suppressants (for his GERD) and
antibiotics, and when he complained they were ineffective, he was prescribed new
medicines. Doctors saw him monthly and sent him for subsequent x-rays and ultrasounds
to monitor for a change in either of his conditions. Anderson concludes his complaint by
saying it is “beyond question that [he] needs surgery,” but alleges no facts supporting this
conclusion.

       At screening, the district court dismissed Anderson’s complaint for failure to state a
claim, explaining that although his medical conditions are objectively serious, he did not
plead facts to plausibly support a claim that he was ignored. The defendant prison
administrators had no duty to second-guess the treatment prescribed by Anderson’s
doctors, the court ruled, and Anderson’s allegations against the defendant doctors
demonstrated that he did receive treatment, just not the surgical treatment he preferred.

       On appeal, Anderson argues that the district court erred in finding that any
treatment negated a claim of deliberate indifference against his doctors. Treatment does not
preclude a finding of deliberate indifference, if the treatment provided was so “blatantly
inappropriate” as to be divorced from any medical judgment. Roe v. Eleyea, 631 F.3d 843,
857–58 (7th Cir. 2011); Hill v. Curcione, 657 F.3d 116, 122–24 (2d Cir. 2011). Anderson’s
lawsuit could proceed even if his chance of recovery were slim, but he failed to plead facts
that plausibly support even an improbable claim of neglect. See Arnett v. Webster, 2011 WL
4014343 at *7 (7th Cir. 2011). There is no question that Anderson alleges two serious
medical conditions, but Anderson does not say that any doctor either neglected or refused
No. 11-1890                                                                             Page 3

to treat him. See McGowan, 612 F.3d at 640–41. Instead, he acknowledges he was repeatedly
examined and tested by various doctors who monitored his condition, prescribed
medication, and changed his prescriptions in response to his subjective complaints that the
medicines were not working. These facts do not plausibly support an inference that
Anderson’s doctors chose his treatment without exercising medical judgment. See Arnett, at
*9; McGowan, 612 F.3d at 641. At most, his disagreement with the prescribed course of
treatment sounds in medical malpractice, not deliberate indifference. See Roe, 631 F.3d at
857; Duckworth v. Ahmad, 532 F.3d 675, 679 (7th Cir. 2010); see also United States. v. Clawson,
650 F.3d 530, 538 (4th Cir. 2011)

         Anderson also argues that the district court should not have reviewed his complaint
at all, but issued a protective stay while he sought a writ of mandamus in state court.
Staying a meritless claim, however, would have been an abuse of discretion, so this
argument fails. See Rhines v. Weber, 544 U.S. 269, 276 (2005).

       Because the alleged treatment was not so “blatantly inappropriate” as to constitute
deliberate indifference, we AFFIRM the district court’s judgment.